69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Keith B. CARTER, Appellant.
No. 95-2091.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 30, 1995.Filed:  November 1, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Pursuant to a validly executed search warrant, federal agents seized numerous contraband items from the residence of Keith B. Carter.  This search led to Carter's arrest and his plea of guilty to conspiracy to distribute marijuana in violation 21 U.S.C. Sec. 846 (1988) and to the unlawful manufacture of a pipe bomb in violation of 26 U.S.C. Sec. 5822 (1988).  The District Court1 denied Carter's motion for the return of a shotgun and cash, which were also seized during the execution of the search warrant, and Carter appeals.  Having reviewed the briefs, the District Court record, and the other materials submitted by the parties, we conclude that the District Court's judgment is correct, and we affirm.  See 8th Cir.R. 47B.


2
A true copy.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa